COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Albert G. Hill, III v. Margaret Keliher, Heather Mill Washburne, Elisa
                         Hill Summers, Ray Washburne, Alinda Wikert, Lyda Hill, David
                         Pickett, Ty Miller, Joy Waller, Thomas Tatham and Chester Donnally

Appellate case number:   01-20-00419-CV

Trial court case number: 2019-38645

Trial court:             127th District Court of Harris County

       Katten Muchin Rosenman LLP filed an unopposed motion to withdraw from the
representation of Albert G. Hill, III in this case. The motion complies with Texas Rule of
Appellate Procedure 6.5 (“Withdrawal”). The motion is granted.
        Katten Muchin Rosenman LLP must comply with Rule 6.5(c) by “immediately”
notifying Albert G. Hill, III “in writing, of any deadlines or settings that the attorney knows
about at the time of withdrawal but that were not previously disclosed” to him. TEX. R. APP. P.
6.5(c). Katten Muchin Rosenman LLP must also file a copy of that notice with the Clerk of this
Court no later than October 4, 2022. Id.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly______
                    Acting individually  Acting for the Court


Date: ___September 20, 2022_____